Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 17/085984 filed on 10/30/2020 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, and 20 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Claim 20 is directed to a system comprising at least one data processor; and memory. The system is considered to include a hardware element and claim 20 meets requirement of 35 USC section 101.
The examiner notes no claims invoke 35 USC section 112(f).
IDS
References cited in the IDS filed on 3/4/2022 were considered by the examiner. 
Allowable Subject Matter
Claims 3, 5-6, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim and claim is re-written more clearly to better describe how the observed behavior data are received iteratively over time as described in current instant application paragraphs [0026] and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 20, the claim is unclear because it defines Bayesian continuous user authentication but no feature is defined in the claim which allows or implements a continuous authentication. According to the instant application’s specification paragraph [0026], the additional observed behavior data is received and processed in an iterative manner.
Furthermore, according to the instant application’s specification paragraph [0039], which describes that the smoothing function “…the joint likelihood of (1.7) uses smoothing to upweight the contributions of more recent observations.” However, the limitation in claims 1 and 20 does not have no clear indication of the smoothing function as described in the specification but just indicates that it’s a mathematical function.
Claims 1 and 20 respectively recite the limitation "the account owner" in the third line of first limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 20 recite respectively the limitation "the account" in the third line of third limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2-19 does not cure the deficiency of claim 1 and thus claims 2-19 are rejected under the same rationale as in claim 1.
Claim 12 recites the limitation "the likelihood" in the second line of the limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 18 and 19 are objected to because of the following informalities: Chaim 18 is written “…active the user” instead of “the active user”; claim 19 is written “the second scores generated the user model…” instead of “the second scores generated by the user model…”.  Appropriate correction is required.
Relevant Prior Arts
Grajack et al. (US2018/0069867 A1) discloses authentication for a user based on an identification confidence score of the user where the identification confidence score is based on characteristics of the user; the user activity of the user is monitored for anomalous activity to generate first data using a machine learning model for the user; the differences between the first data and historical utilization data are determined for the user to determine whether the user's utilization of the resources is anomalous; once the user’s activity data is found anomalous, he user's access to the resources is removed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Primary Examiner, Art Unit 2497